The opinion of the court was delivered by
Sergeant, J.
R. George Smith is interested in the event of this *145suit, and is not a competent witness for the defendant: he is called to prove that the bill was drawn for his accommodation. If so he does not stand indifferent; for though he might be liable on the bill either to the defendant if the plaintiff recovers, or to the plaintiff, yet he is liable to the defendant for the costs of this suit if the plaintiff recovers, which he would escape if the defendant succeeds. Bank of Montgomery v. Walker, 9 Serg. & Rawle 229; Hubbly v. Brown, 16 Johns. 69. Then, without his evidence, the defendant has no case. The admissions are that the plaintiff took the bill in payment of the two notes then held by him, and the questions discussed as to the plaintiff’s duties as guarantor, or as holder of a collateral security, do not arise.
Judgment affirmed.